—Appeal by the defendant from a judgment of the County Court, Nassau County (Callabrese, J.), rendered April 23, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts) under Indictment No. 92745, upon a jury verdict, and (2) a judgment of the same court, also rendered April 23, 1996, convicting him of assault in the second degree, assault in the third degree, and resisting arrest under Indictment No. 92488, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt under Indictment No. 92745 was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Sullivan, J. P., Friedmann, Florio and McGinity, JJ., concur.